                                                                                                      FILED
                                                                                             2018 Oct-30 PM 02:53
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


PRUCO LIFE INSURANCE COMPANY,

                  Plaintiff,
                                                  Civil Action No. 2:18-cv-01259-JEO
v.

LINDA L. LOVE; TSIANINA B. MARTIN;
JESSICA M. RICHMOND; JACOB A.
MARTIN; A.L.S., minor; S.R.S, a minor;
SHAWNA L. SUCH, individually and in her
capacity as natural guardian of A.L.S. and
S.R.S., minors; CHLOE M. TOWNS; and
MARTHA D. TOWNS,

                  Defendants.


                 ORDER APPOINTING GUARDIAN AD LITEM,
     PERMITTING PRUCO TO DEPOSIT FUNDS PURSUANT TO FED. R. CIV. P. 67
                  AND GRANTING INTERPLEADER RELIEF

       This matter is before the Court upon the Joint Motion of the Parties for entry of an Order:

(1) appointing Defendant Shawna L. Such as Guardian ad litem for the minor Defendants, A.L.S.

and S.R.S., (2) directing Plaintiff, Pruco Life Insurance Company (“Pruco”), to deposit the

annuity proceeds due under Annuity Number E1394584 (“Annuity”), issued by Pruco to Samuel

R. Love, together with accrued claim interest, if any, with this Court pursuant to Federal Rule of

Civil Procedure 67 and this Court’s General Order dated March 23, 2017, and (3) granting

Pruco interpleader relief, discharging Pruco from any further liability with regard to the

Death Benefit and the Annuity, and dismissing Pruco from this action with prejudice.

(Doc. 21). The Court having considered the motion,it is GRANTED. Accordingly, it is hereby

ORDERED as follows:
               1.      Shawna L. Such is hereby appointed guardian ad litem for the

       minors A.L.S. and S.R.S. with regard to the above-captioned matter.

               2.      Within twenty-one (21) days of Pruco’s receipt of this Order,

       Pruco shall deposit with the Clerk of this Court the current death benefit payable

       under the Annuity as of the date of issuance of the check 1 (the “Death Benefit”),

       together with applicable claim interest, if any.

               3.      The Death Benefit as herein set forth shall be deposited by the

       Clerk into the Registry of this Court as soon as the business of this office allows,

       and the Clerk shall deposit these funds into the Court’s Liquidity Fund.

               4.      The Death Benefit so invested in the Liquidity Fund shall remain

       on deposit until further notice of this Court.

               5.      Upon deposit of the current death benefit to the Clerk of the

       Court, Pruco shall be discharged from any and all liability to Linda L. Love

       (“Linda”), Tsianina B. Martin (“Tsianina”), Jessica M. Richmond (“Jessica”),

       Jacob A. Martin (“Jacob”), A.L.S., a minor, S.R.S., a minor, Shawna L. Such

       (“Shawna”), Chloe M. Towns (“Chloe”), and Martha D. Towns (“Martha”),

       relating to or arising out of the Annuity and/or the Death Benefit, and all

       claims, rights, interests and actions that Li nda, Ts i anina, J es si ca, J acob,

       A. L.S ., S .R .S., S hawna, C hl oe and M art ha might otherwise have held

       against Pruco and      its   present   and   former    parents,   subsidiaries   and

       affiliated   corporations, predecessors, successors and assigns and their respective

1
        The amount of the death benefit payable under the Annuity is subject to fluctuation and
the precise amount of the death benefit will not be known until a final check is issued for deposit
into the Court. For reference, the death benefit payable would have been $238,022.42 as of
October 19, 2018.
officers, directors, agents, employees, representatives, attorneys, fiduciaries and

administrators with respect to the A n n u i t y and/or the Death Benefit are hereby

released.

       6.    Li nda, Tsi anina, J essi ca, J acob, A.L.S ., S .R .S., Shawna,

C hl o e and M art h a are each permanently restrained and enjoined from

instituting and/or prosecuting any suit, causes of action or civil proceedings in

any forum, or making any further action or implied claims, demands, and/or

causes of action, asserted or unasserted,liquidated or unliquidated, or bringing

any proceeding in any forum, against Pruco arising out of, in connection with

the A n n u i t y and/or the Death Benefit due thereunder.

       7.    Upon deposit of the current death benefit with the Clerk of the Court,

Pruco shall be dismissed from this action with prejudice and without costs and

all complaints, claims, counterclaims, cross-complaints, and cross-claims against

Pruco are hereby dismissed with prejudice.

       8. The Court shall retain jurisdiction in this action for purposes of

determining the rights of Li nda, Tsi ani na, J es si ca, J acob, A.L.S .,

S .R .S., S hawna, C hloe and M artha to the Death Benefit to be deposited

with the Court by Pruco in accordance with this Order.

DATED, this 30th day of October, 2018.



                                       _________________________________
                                       JOHN E. OTT
                                       Chief United States Magistrate Judge
